Title: To John Adams from Tristram Dalton, 24 August 1780
From: Dalton, Tristram
To: Adams, John


     
      (Duplicate)
      Dear Sir
      Newburyport August. 24th. 1780
     
     This week honor’d me with Your kind favors of 23d Febry.last, for which acknowledge myself much obliged.
     With respect to the Vessel sunk in the W Indies, I took the liberty to address You, in July, from Boston—when the Owners, supposing your public important Commission not to permit any particular attention to such private business, forwarded to the Honble. Mr. Dana every paper they thought necessary, for renewing their Application to the Court of France, for redress—begging leave to refer You to my said Letter on that Subject, be pleased to accept my sincere thanks for Your polite Offers of Service—which You’ll permit me to value, chiefly, because I esteem them really meant—and let me add, my happiness will be doubled if you will put it in my power to render Yourself, or Connections, here, or abroad, any good Offices.
     Friendship founded, in those early Years, when neither fashion or selfinterest sway the heart, produce the most lasting Fruits—As you are pleased to recognize that which was formed in our early days, I embrace with Earnestness, the claim, and wish, as Opportunities, in our different Professions, permit, to experience and prove, that the Blessings which flow therefrom are the Result, and not the Germs, as is common in Contractions of later life when the World appears too designing and vitious, almost, to be trusted.
     Your Opinion respecting Peace must be of great Service in the plans of the mercantile Line. Some Gentlemen, from expecting peace, have neglected the equipments of Vessels of War—but most are now convinc’d that, while any successes can pacify the people of Britain by any representations the Minister makes of them, that Nation will be so infatuated as to push the war; tho’ the wisest cannot see with what rational Expectations. The conquest of America must appear ideal—the Chastisement of the House of Bourbon as much so; especially, considering the apparent disposition of the other powers of Europe. Under these sentiments of their Conduct, the Merchants, having pretty well recovered from their deplorable Loss at Penobscot, as also on account of their prodigious Success in capturing such a Number of the Fleet bound to Quebec; ten of which are brought in to this County, are pushing into the privateering Business, to the extent of their capitals. I have, thro’ the war, kept largely in this business, which, however profitable, nothing but the Service it has done the Country, in the present Contest, would fully justify to my Disposition.
     My success has been very various—like the tossing of the Sea, sometimes up to a good Height—sometimes engulphed, I yet carry good Sail, and hope the close of the war may leave me in that Situation, wherein I can best serve my Country and Mankind. But how I am interrupting your valuable Moments! Excuse me, & permit me to acknowledge myself to be, with true Esteem, Dear Sir Your obliged Friend & most humble Servant
     
      Tristram Dalton
     
     
      Shall I presume, by P.S., to ask the Favor of any Intelligence which may affect the disposition of the mercantile Interest, so far as is consistent with your every Consideration?
     
    